     Case 2:20-cv-00262-Z-BQ Document 7 Filed 12/11/20               Page 1 of 3 PageID 42



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

EDDIE BRIGHT,                                    §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §           CAUSE NO. 2:20-cv-262
                                                 §
WALGREEN CO.                                     §
                                                 §
               Defendant.                        §

                               STIPULATION OF DISMISSAL


        NOW COMES EDDIE BRIGHT (“Plaintiff”) AND WALGREEN CO. (“Defendant”), by

and through their respective counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby

stipulate and agree that the above captioned matter including all claims, allegations and causes of

action which were or could have been brought in this matter shall be and hereby are DISMISSED

WITH PREJUDICE.

        Each party shall bear their own attorneys’ fees and costs.


                                              Respectfully submitted,

                                              Dustin Brown
                                              Stanley and Associates, PLLC
                                              2600 K Avenue, Suite 180
                                              Plano, Texas 75074
                                              Tel: (214) 570-4944
                                              Fax: (214) 540-4561
                                              dustin@seriouisinjury.legal



                                              Dustin Brown

                                              ATTORNEYS FOR PLAINTIFF


                                                 1
Case 2:20-cv-00262-Z-BQ Document 7 Filed 12/11/20      Page 2 of 3 PageID 43



                                 SPROUSE SHRADER SMITH PLLC
                                 John F. Massouh, State Bar No. 24026866
                                 john.massouh@sprouselaw.com
                                 Blair Saylor Oscarsson, State Bar No. 24056073
                                 blair.oscarsson@sprouselaw.com
                                 P. O. Box 15008 (79105-5008)
                                 701 S. Taylor Street, Suite 500
                                 Amarillo, Texas 79101
                                 Tel: (806) 468-3300
                                 Fax: (806) 373-3454


                                 /s/ John Massouh
                                 John Massouh
                                 ATTORNEYS FOR DEFENDANT




                                    2
   Case 2:20-cv-00262-Z-BQ Document 7 Filed 12/11/20                  Page 3 of 3 PageID 44



                                 CERTIFICATE OF SERVICE

         I hereby certify that on December ____, 2020, I electronically filed the foregoing document

with the clerk of court for the U.S. District Court, Northern District of Texas, using the electronic

case filing system of the court. The electronic case filing system will send a “Notice of Electronic

Filing” to the following attorneys of record who have consented in writing to accept this Notice as


                                              Dustin Brown

9356.06
1151991_1.docx




                                                  3
